IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY                    :   No. 2897 Disciplinary Docket No. 3
COUNSEL,                                  :
                                          :
                    Petitioner            :   No. 30 DB 2022
              v.                          :
                                          :
                                          :   Attorney Registration No. 307225
NICHOLAS URICK,                           :
                                          :
                    Respondent            :   (Beaver County)




                                       ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2022, upon consideration of the Verified

Statement of Resignation, Nicholas Urick is disbarred on consent from the Bar of this

Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with the provisions of

Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).